             Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 1 of 59 PageID 1690




NoAccess

From:                                                                            Van Hoek, Hilda                 K


Sent:                                                                            Monday, March                   12,      2018 4:02 PM
To:                                                                              Jensen, Paul
Subject:                                                                         RE: Rush       Off   Cycle              PO Needed / Order 4229843                         -

                                                                                                                                                                               acct #     54526554-             SINGH, MD
                                                                                 PARIKSITH



Paul this              is    how    I   have always                     identified         a   refurb       or       a   used              piece of equipment........          This make 33 years                in   medical   sales
for me,            I   have        never come                     across        this situation.



              «ulck Fod
              All 6 Item(s) are being                                  displayed.
                       Item#            Y             Sub         Vend         Abbr/Cat# V                                                                                                                 Description

                   ÈSi5                                          Abbdia                               Analyzer, Refurb Immune chemistry Architect 12000 Abbdia
                                                                 03M7498                              &
                             861                                 Abbdla                               Andyzer, Hematology                                     cd   Sapphire Refurb D/s
                                                                 08HOOO3                              gji
                                                                 Abbdía                               Cid3200                 SI           Analyzer Refurb Abbdia
                                                                 04H6003                              jy
                   904203                                        Abbdla                               Cld1700 Analyzer Refurb Abbdia
                                                                 03HS303                              jg
               -   949262                                        Abbdia                               Analyzer. Hemanin<iv Rubv Refurbished D/s
                                                                 O_BH.6703



From: Jensen, Paul
Sent: Monday, March 12, 2018 4:50 PM
To:Van                 Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
Subject:               RE: Rush             Off Cycle              PO        Needed / Order 4229843                                -

                                                                                                                                           acct # 54526554-           SINGH, MD PARIKSITH


l        understand...this                       is    not your fault, nor Mckesson's.                                   You have                the   opportunity to sell this          is    "why   it   is   important they
    keep you                involved". If                  you sell the idea the                manufacturer 'should                                              you're going
                                                                                                                                                       have listed'                           to be absorbing          charges for
restock or returns.


    It's      up to you on how                             you    want to position the McKesson relationship.


    From: Van Hoek, Hilda                                   K


    Sent: Monday, March 12, 2018 4:43 PM
To: Jensen, Paul<Paul.Jensen@McKesson.com>; Jones, Rochelle (2) <RochelleJones2@McKesson.com>
    Subject:           Re:     Rush          Off Cycle                 PO      Néeded / Order 4229843                                  -

                                                                                                                                           acct # 54526554-           SINGH, MD PARIKSITH


    I    agree, but they                didn't               know       ....    and  they had didn't know
                                                                                      if                    I                                    it was       used111 Never dealt       with this company before
they should have                            all the facts             tomorrow will call Regina and låt he
                                                                            before they make that decision.                                       So                   I                                                                he
    cost of the new one    versus the refurbished but like said our description didn't have refurbished use än
                                                      is                                                                  I                                                                                                         t

    can't believe this  the first time this has ever happened. Why was notified for the order on the third tab
                                            is                                                                                                            I                                                                     t   åt
    made aware of this when ordering the first two tables??
    Hilda
        if   this happened              to me, as                  a    customer           or the     buyer l'Il would                           be so angry. Just saying


                                                                                                                                             1




                                                                                                                         CONFIDENTIAL
            Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 2 of 59 PageID 1691




Get Outlook for iOS


F           rom: Jensen, Paul <paul.jensen@mckesson.com>
Sent: Monday, March 12, 2018 3:57 PM
Subject:                  RE:        Rush Off Cycle      PO        Needed       /       Order 4229843                -

                                                                                                                                     acct     #   54526554-      SINGH, MD PARIKSITH
To: Van               Hoek, Hilda K<hilda.vanhoek@mckesson.com>,                                                         Jones, Rochelle (2) <rochelle.jones2@mckesson.com>



Usually the customer contacts the rep for                                                   information         on this                       type   of   product   unless    it   is   a   reorder. Rochelle    is   going to
ask           Monet             if   they will take      it    back.


I           suggest you contact Regina and price out                                         a   new    stretcher and                             give the   customer   a    choice         whether to    keep   refurb or
not. Rochelle                         is   cancelling   the        replacement order.

Paul


From: Van Hoek, Hilda                              K


Sent: Monday, March 12, 2018 3:37 PM
To: Jensen, Paul<Paul.Jensen@McKesson.com>;                                                             Jones, Rochelle (2) <Rochelle.Jones2@McKesson.com>
Subject:                  Re:        Rush Off Cycle           PO   Needed           /   Order 4229843                    -

                                                                                                                                     acct     #54526554- SINGH,              MD PARIKSITH


    Hi       Paul,


    Don't you think our description                                 should say that?                    I   didn't               know and        customer ordered this through SM
    Iunderstand that now after the                                  FACT,   I       wili tell them. But,                              I   wouldn't think we would be able to charge them                          a


    restocking                  fee if      they decide to return. They might agree to                                                    keep them. just don't know
                                                                                                                                                             I




    Hilda


    6et Outlook                      for   ¡OS



    From: Jensen, Paul
    Sent: Monday, March 12, 2018 3:32:07                                                PM
    To: Jones, Rochelle (2); Van Hoek, Hilda                                            K


    Subject:              RE:        Rush    Off Cycle        PO Needed             / Order 4229843                          -

                                                                                                                                     acct #        54526554- SINGH, MD PARIKSITH

    Monet            is    a    reseller of repaired,               refurbished and they                      repair of                       equipment. They         have been around              for   some time, usually
    have        a    booth            at the NSC.       Commonly known                           as   reseller of refurb products.


    monetmedical.com

    From: Jones, Rochelle (2)
    Sent: Monday, March 12, 2018 3:25 PM
    To:Van                Hoek, Hilda K<Hilda.VanHoek@McKesson.com>;                                                                 Jensen, Paul<Paul.Jensen@McKesson.com>
    Subject:              RE:        Rush    Off Cycle        PO Needed             / Order 4229843                          -

                                                                                                                                     acct #        54526554- SINGH, MD PARIKSITH


        Good afternoon Hilda,

        I   am not sure, Paul will need to advise,                                                                               I        don't want to give you any mis-
        information
                                                                                                                                          2




                                                                                                             CONFIDENTIAL                                                                                              000992
     Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 3 of 59 PageID 1692




Rochelle Jones
Customer Service Representative
Detroit, Michigan




Covering All Your Flu Needs
https://mms.mckesson.com/flu-readv-essentials

P-        00- 77-1919 Ext. 62526
F-        00-955-5046


mexessoi                              ca14avgical
30        i
Livotú             ÑlÍ4        0


wwämä                 so       com



inte          it           a       mer«first A countabilityRespectÉxcellence

tonia                          tide              18     mållmessage, including any attáchments, la for tha sola use of the intended recipients and may contain confidential and/or
prinite                    natiniúAñý                 inauthéixed review, usedisclosure ofdietdbution ispichibitëd       you are not the intended recipient, please contact the
sende                              man       d        te this message and destoy aH copies thäreof,




     to                                  H       da    K


                                             rähí2 2018 3:18 PM
                                                   sÈÀ@McKesson.com>;Jones,                           Rochellegþ<RochelleJones2¢DMcKesson.com>
                                                     PONeeded/Oide642 9843                              acttkŠ45 $Š$4-SINGH, MDPARIKSITH


                                                        seppfront that     the   stretcher   is   a   refurbished, used ?? Hilda
                                                               oh    it, but seemsto me that            vidas cónipany would
                                                                                                                 a                 have to let customer know up          front.




                                                                                                      NFID       TIAL                                                   000993
 Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 4 of 59 PageID 1693




    ige               bales    bc


                                                 Description                Stretcher, Procedural Hillrom Transtar W/pad 500Ib Cap
       List    Singh,     Md        P
                                                           Itemi‡             8126/2                          Vendor        Monet Medical               Inc

   aress        Access          R
                5350      Spril                       Itern Details              Furdiase   Hist             Inventory      Supply Manager                         Itern sub
                Spring        HH



   Order Guide
                                                  #812672         Monet Medical             Mfr#HRPSOOO26R1
  derAlerts         (0)
                                                     Procedure Stretcher Hill-Rom® Adjustable 500 lbs. Reinforced
  eing displayed.

  ap          Vend/Cat*                                                                                             |    Product Details            ,
                                                                                                                                                            Features
          Monetm
          HRPSOOO26                                                                                                      McKesson           #           812672
                                                                                                                         Manufacturer           #       HRP800026 R1
                                                                                                                         Brand                          Hill-Rom®
                                                                                                                         Manufacturer                   Monet Medical

                                                                                                                          rpa                               utcemdur
                                                                                                                                                                acc
                                                                                                                               e        a   erial

                                                                                                                         Frame Style                    Reinforced
                                                                                                                         Height                         34.25    inch

                                                                                                                         Pad Type                       3   inch High Dens
                                                             Vievi Larger         Ac   af  Product May
                                                                                                                                                        Barrier
                                                            aig   see       Product Detzuhawd Features
                                                                             forBýecíficatigns                           Railing                        Tuck Away Siden
                                                                                                                         Specifications
                                                                                                                         Top Dimensions                 32 X 83 inch
    Helo
                                                                                                                         Transport Means                8   inch Casters




From: Van Hoek, Hilt                        a    K


Sent: Monday, Marc                      i       12, 2018 3:02 PM
To: Jensen, Paul <Paul.Jensen@McKesson.com>
Subject:      Re:    Rush Of                    Cycle   PO Needed       /   Order 4229843    -

                                                                                                 acct   #54526554- SINGH,   MD PARIKSITH


812672        STRETCHER, PROCEDURAL HLLROMTRANSTAR W/PAD 500LB                                                CAP HRP800026        R1   EA/1$2,949.07       1   (1)$2,949.07
 (Orlando,      FL)


                                                                                                   4




                                                                                       CONFIDENTIAL                                                                000994
         Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 5 of 59 PageID 1694



*
        Subtotais only reflect the initial, estimated                         cost of   order lines, not including                      ta<   or   additional charges


Get Outlook for iOS


From: Van Hoek, Hilda                       K


Sent: Monday, March 12, 2018 2:59:45                                     PM
To: Jensen, Paul
Subject:        Re:   Rush       Off Cycle         PO    Needed / Order 4229843                  -

                                                                                                             acct #    54526554- SINGH, MD PARIKSITH

B       ut we did not         discloseto them they                     were Used! No place                    in   the system did   I   see this stated


Get Outlook for iOS


From: Jensen, Paul
Sent: Monday, March 12, 2018 2:58:02 PM
To: Van Hoek, Hilda                    K


Subject:        RE: Rush         Off Cycle PO Needed /                    Order 4229843 -acct #54526554- SINGH,                                    MD PARIKSITH


The item was probably priced                            as    refurbished. You         will need to get the part number for new-                           then give Access   the     option
for       new   one priced         as       new   or keep the old at price you                  quoted.               Access   may get hit with        return/restock   fee even if   they
    buy from      the same company.


    Call me     if you   want to            discuss.



    From: Van Hoek, Hilda                    K


    Sent: Monday, March 12, 2018 2:13 PM
    To: Jones, Rochelle (2) <Rochelle.Jones2@McKesson.com>;Largin,                                                        Gennifer<Gennifer.Largin@McKesson.com>
    Cc: Jensen, Paul<Paul.Jensen@McKesson.com>

    Subject: RE: Rush Off Cycle PO Needed / Order 4229843                                            -

                                                                                                              acct   #54526554- SINGH,             MD PARIKSITH


    No place in the           description does                it say    Refurbished,     and the one looks really BADI


    Paul, what do you suggest?                         Thanks Hilda


    ACCESS HEALTH CARE



    From: Rochelle Jones                   (mailto:rochelle.jones2@mckesson.com]
    Sent: Monday, March 12, 2018 2:10 PM
    To:Largin, Gennifer <Gennifer.Largin@McKesson.com>;                                                      Van     Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
    Subject:     RE: Rush        Off Cycle         PO        Needed / Order 4229843                      -
                                                                                                              acct   #54526554      SINGH, MD PARIKSITH


    Good morning              Hilda,


    I   called the    vendor and                item HRP800026            R1/812672        is   a            refurbished stretcher.           Let me know how you would like to
    proceed.


    These stretchers are                   refurbished stretchers with             a    1-year                parts and labor     warranty.


    Let me know          if   you want the new order                      entered cancelled



                                                                                         CONFIDENTIAL                                                                               000995
  Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 6 of 59 PageID 1695




Rochelle Jones
8008771919
rochelle.jones2@mckesson.com
Case Number: 55216230




         How would you rate your experience?



                              (select 1-5 stars)




ref:_00D407 rSd._5000blEPaZ2:ref



------     Original Message ------
From: Rochelle Jones [rochelle.jones2@mckesson.com]
Sent:  3/9/2018 2:43 PM
To: gennifer.largin@mekesson.com
Cc: hilda.vanhoek@mekesson.com
Subject: Rush Off Cycle PO Needed / Order 4229843                            -

                                                                                 acct #   54526554- SINGH,   MD PARIKSITH


Good      morning Gennifer,

Can you please placed           a   rush   off cycle         po   for order #4229843. The original order      was   delivered with   used   product.

Thank you in advance and have                  a    great     aftemoon

Rochelle 3ones
8008771919
rochelle.lones2@mekesson.com
Case Number: 55216230




         H   ow wou Id you rate you r exp erience7



                              (select1-5            stars)




 ref:_00D407rsd._5000blEPaZ2:ref


 -----          Origina   I   Message      ------

 From: Rochelle Jones [rochelle.jones2@mckesson.com]




                                                                           CONFIDENTIAL                                                          000996
     Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 7 of 59 PageID 1696



Sent:     3/9/2018     1:49 PM
To: rconner@ahcplic.com;            cheryl@landonplasticsurgery.com
Subject: RE: 55216230    Hi Rochelle,
                                -

                                      Can you please look up these orders and send to Tony, we need to get these
Stretchers scheduled for delivery ASAP! Item #1177512 FOR ACCOUNT #54520755 There should be 2 of them.

Good       afternoon, it   looks like these stretchers shipped to 2-          different         address. Please advise which address you would
like for me to place the order for the                1-   stretcher under?

Rochelle Jones
8008771919
rochelle.jones2@mckesson.com
Case Number:          55216230




         How would you rate your experience?



                               (select1-5        stars)




ref:_00D407rSd._5000b1EPaZ2:ref


-----               Original Message   -------

From: Hilda Van Hoek[hilda.vanhoek@mckesson.com]
Sent: 3/9/2018 1:28 PM
To: rconner@ahcplic.com
Subject:55216230 Hi Rochelle, Can you please look up these orders and send to Tony, we need to
                           -

                                                                                                                                        get these Stretchers
scheduled for delivery ASAPI Item #1177512 FOR ACCOU NT #54520755 There should be     of them.                                2




Hi      Rochelle,
Please see attached, one of the stretchers was                     delivered and       by   the looks,   it   is   a   USED STRETCHER.... PLEASE REPLACE..


Hilda Van Hoek
813 4940882
hilda.vanhoek@mckesson.com
Case  Number: 55216230




ref:_00D407rSd._5000b1EPaZ2:ref


Thank You,
 Hilda van Hoek
Account Manager
McKesson Medical Surgical
813-494-0882 Cell
 813-433-5572fa¢

                                                                                   7



                                                                        CONFIDENTIAL                                                                000997
   Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 8 of 59 PageID 1697




Confidentiality Notice: This email message, including any attachments,  isfor the sole use of the intended recipient(s)
and may  contain confidential and privileged information. Any unauthorized review, use, disclosure, or distribution is

prohibited information. If you are not the intended recipient, please contact the sender by reply email and destroy all




copies of the original   message.




ref:   00D407rsd. 5000b1EPaZ2:rei




ref:_00D407rSd. 5000b1EPaZ2:ret

ref:   00D407rSd.   5000b1EPaZ2:ref




                                                    CONFIDENTIAL                                                 000998
      Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 9 of 59 PageID 1698




NoAccess

From:                                       Jensen, Paul
Sent:                                       Tuesday, March      13,   2018 1:14 PM
To:                                         Van   Hoek, Hilda   K;    Regina Conner (rconner@ahcplic.com)
Cc:                                         khayes@ahcplic.com
Subject•                                    RE:   Hill Rom   PSOOO




Regina,


Just   quick note affirming Hilda's information below. Monet Medical has
        a                                                                  notable reputation as company providing
                                                                                         a



refurbished product primarily in Ambulatory Surgery Centers. Let Hilda know what direction you want to go- keep or
order new. Regarding future equipment orders, give Hilda call as she can research and provide knowledge of products
                                                                           a



and manufacturers to meet your needs.Our Supply Manager is very user friendly and does provide good information.  I




would always suggest Account Manager interaction on products over $500.


As     always,   thank you for your continued        support!




Area SalesManager McKesson Medical- Surgical
Southeast Region-Florida  Sapua Etned fet¢
                                     Se:e


Text: 727-224-8493
Email: paul.jensen@        mckesson.com
Web: https//mms.mckesson.com
 ILEAD- Inspire, Leverage, Execute, Advance, Develop
 ICARE-Intergrity,Customer-first, Accountability, Respect, Excellence
 Please consider the environment- Do you need to print this email?




 From: Van Hoek, Hilda       K


 Sent: Tuesday, March 13, 2018 1:18 PM
To: Regina Conner        (rconner@ahcplic.com)<rconner@ahcplic.com>
 cc:khayes@ahcplic.com; Jensen, Paul <PaulJensen@McKesson.com>
 Subject: FW: Hill Rom P8000

 Hi Regina,


 Inreference to the order for the Stretchers delivered to 5350 SHD, these Stretchers are Refurbished//
 reconditioned by Monet Medical and resold. These Stretchers sell for $7>000 plus if purchased NEW.           I




 apologize that the description in our system did not specify this. Please let me know what you would like to
 do.


 Please               below on the process these beds go through for reconditioning. In addition the
             see message
 Stretchers come with      year warranty for parts & labor (they do provide excellent service)
                                 a   1


 Here are the links showing the process each bed goes through.
                                                                               1




                                                                      CONFIDENTIAL                           001000
    Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 10 of 59 PageID 1699




httos://www.voutube.com/watch7v=HZZG4RCb04Y
                                          & htto://monetmedical.com/process/

Hilda




From: Chris Alsop      (mailto:chris@monetmedical.com)
Sent: Tuesday, March 13, 2018 124         0   PM
To: Van Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
Subject: Hill Rom P3000

Hey Hilda,

Just to recap our conversation, all of the stretchers go through our comprehensive reconditioning by our team of factory
trained and certified technicians. We're best in the industry of reconditioning medical equipment and our quality is second
to none. We back up our equipment with a        year parts & labor warranty and excellent service. Here are some links to
                                                   1




show the reconditioning process our beds and stretcher go through httos://www.youtube.com/watch?v=HZZG4RCb04Y
&     http://monetmedical.com/orocess/

I   checked into the   new   P8000 stretchers and l'm told that sell for about $7,000 per stretcher. Take   a   moment   to review our
process    and let me     knowíf you have any questions.


Best,

Chris Alsop
Channel Account Manager
o: 801.955.7150 | c: 801.440.0176 | f: 801.955.4898
Check out our new and improved website launched January                2018!
WWW.MONETMEDICAL.COM




                MONETMEDICAL                                     i
We service,    repair, and calibrate    medical    equipment!

Monet Medical,     Inc.
255 West Central Avenue
Salt Lake City, UT     81 107




                                                                   2




                                                           CONFIDENTIAL                                                     001001
     Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 11 of 59 PageID 1700




NoAccess

From:                                                           Van Hoek, Hilda       K


Sent:                                                           Tuesday, March 27, 2018 8:32 AM
To:                                                             Regina Conner; Jensen, Paul
Subject:                                                        RE:   Three new Access        Offices



Hi       Regina,


Should not be               a    problem!
Thanks Hilda


From: Regina Conner (mailto:rconner@ahcpile.com]
Sent: Tuesday, March 27, 2018 8:52 AM
To:Van         Hoek, Hilda K<Hilda.VanHoek@McKesson.com>;                                       Jensen, Paul<Paul.Jensen@McKesson.com>
Subject: Three                   new    Access     Offices


Good        morning Hilda,

This morning            I    was        informed Access           has acquired    3       medical   offices.      As    soon       as   I   have addresses,   Medical license and
DEA        information,            I   will pass   it   along to you,


I    cannot wait        a        week to have these set up. There will be items                          I   will need to purchase               quickly   to meet   OSHA and Access
Health Care         required items.

    Regina Conner
Operations coordinator
Access        Health Care Physicians,                     LLC

    14690 Spring Hill Drive, Suite 202
    Spring Hill,   FL       34609
    rconner@ahcpilc.com
    352-277-5462 Ext 2013
    352-606-2865 Fax

    Email and Facsimile    Confidentiality Statement: This message and accompanying documents are covered by the
    Electronic Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended
    recipient(s) only. This information is confidential. If you are not the intended recipient or an agent responsible for
    delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
    any review, dissemination,   copying, or the taking of any action based on the contents of this information is strictly
    prohibited,    If you              have   received this           communication in error,           please notify         us    immediately by         E-mail or Phone, and
    delete the original message.

    Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive
    use of the addressee(s) and may contain information that is proprietary and that may be Individually identifiable or
    Protected Health Information under HIPAA. If you are not the intended recipient, please immediately contact the sender
    by   telephone, or             by    email, and destroy all copies of this message.                        If you   are    a    regular recipient of our         electronic   mail,
    please notify           us    promptly       if you    change your email address.




                                                                                                    1




                                                                                          CONFIDENTIAL                                                                            001006
 Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 12 of 59 PageID 1701


Privacy Notice:   This electronic mail message, and any attachments, are confidential and are intended for the e×clusive
use of the addressee(s)   and may contain infom1ation that is proprietary and that may be IndividuallyIdentiliable or
Protected Health Information under HIPAA If you are not the intended recipient, please immediately contact the sender
by telephone, or by email, and destroy all copies of this message. If you are a regular recipient of our electronic mail,
please notify us promptly if you change your email address.




                                                             2




                                                    CONFIDENTIAL                                                  001007
                 Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 13 of 59 PageID 1702
To:                   Capriati. Laura[Laura.Capriati@McKesson.com]; Jensen,                                        Paul[PautJensen@McKesson.com]
F
 rom:                 Regina Conner
Sent:                 Mon 4/2/2018 6:25:59 PM
Subject               RE: [External] RE: New User Question


    Hi    Laura


    l    ust    emailed you the                 information. appreciate
                                                                     I                    your help.


    Regina Conner
    Operations           Coordinator
    Access        Health Care Physicians,                  LLC
    14690 Spring Hill Drive, Suite 202
    Spring Hill,        FL         34609
    rconner@ahcplic.com
    352-277-5462                   Ext   2013
        352-606-2865               Fax



    Email and Facsimile                    Canfidentiality Statement:                 This message and accompanying                documents        are covered   by   the Electronic
    Communications                       Privacy Act,     18   U.S.C. 2510-2521,               and contain    information intended      for the intended      recipient(s)    only. This
    information    confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
                          is


    you are hereby notified that you have received this document in error and that any review, dissemination,       copying, or the taking of
    any action based on the contents of this information is strictly prohibited. If you have received this communication in error, please
    notify us immediately by E-mail or Phone, and delete the original message,

    Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
    addressee(s)  and may contain information that is proprietary and that may be Individually identifiable or Protected Health
    Information under HIPAA.lf you are not the intended recipient, please immediately contact the sender by telephone, or by email,
    and        destroy       all    copies      of this   message.         If you   are   a    regular recipient    of   our electronic mail, please notify       us   promptly   if   you change
    your email address.




    Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
    addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health Information
    under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email, and destroy all
    copies of this message. If you are   regular recipient of our electronic mail, please notify us promptly if you change your email
                                                                 a


    address.


    From: Capriati, Laura [mailto:Laura.Capriati@McKesson.com]
    Sent: Monday, April 02, 2018 2:24 PM
    To: Jensen, Paul<PauLlensen@McKesson.com>; Regina Conner <rconner@ahcpilc.com>
    Subject: [External] RE: New User Cluestion


                                                                                                 CAUTION EXTERNAL EMAIL
                                             DO NOT open                 attachments          or click on links   from unknown senders         or   unexpected emails




        Happy to help!


        Regina    -   if you        send me       their name, email address                    and ship to account       number   l'il be happy to get them set up for you.


        Thanks!


        Laura   Capriati
        813.525.5187
                                                                                                      CONFIDENTIAL                                                                000765
         Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 14 of 59 PageID 1703



Privacy Notice: This electronic mail message,    and any attachments, are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individually identifiable or Protected Health Information
under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email, and destroy all
copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change your email
address.



Sent: Monday, April 02, 2018 2:18 PM
To: Regina Conner <rconner@ahcpilc.com>
Cc:   Capriati, Laura <Laura.Capriati@McKesson.com>
Subject:    RE: New           User Question


Laura,   who     has several Access          accounts can help with the request.


From: Regina Conner [mailto:rconner@ahepilc.com]
Sent: Monday, April 02, 2018 1:34 PM
To: Jensen, Paul <Paul.Jensen@                    McKesson.com>
Subject:    New        User Question


Paul,


Since    Hilda   is   out on vacation, who do           1   need to contact to setup an new person on the McKesson website?


Regina Conner
Operations       Coordinator
Access     Health Care Physicians,            LLC

14690 Spring Hill Drive, Suite 202
Spring Hill,     FL    34609
rconner@ahcpilc.com
352-277-5462            Ext   2013
352-606-2865            Fax



Email and Facsimile             Confidentiality Statement:
                                                  This message and accompanying documents are covered by the Electronic
Communications                     USC 2510=2521, and contain informatiortintended for the intended recipient(s) only. This
                              Privacy Act,   18

information is confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
you are hereby notified that you have received this document in error and that any review, dissemination,       copying, or the taking of
any action based on the contents of this information is strictly prohibited.1f you have received this communication in error, please
notify us immediately by E-mail or Phone, and delete the original message.

Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individuallyidentifiable or Protected Health
Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy           all copies of this message. If you are         a   regular recipient of our electronic mail, please notify   us   promptly if   you change
your email address.




Privacy Notice: This electronic mail message,    and any attachments,    are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individually identifiable or Protected Health information
under HIPAA. If you are not the intendád recipient, please immediately contact the sender by telephone, or by email, and destroy all
copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change your email
address.




                                                                               CONFIDENTIAL                                                       000766
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 15 of 59 PageID 1704




                        Jensen, Paul

               Hilda,


               Please be sure Access is entering the flu                %½
               for Craig Williams accounts under his
               active accounts. The ship to on the left are
               duplicated Access2 accounts set up last
               year. Access2 orders need to be placed
               under the active Williams accounts listed
               as 'Ship to Craig Williams' column. These
               5     account had     a   total of 98 units this past
               flu    season.


               Let me know      if   you have any questions.


               Thanks




                                                                 Van Hoek 001540
                                                                           201540
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 16 of 59 PageID 1705
                   6:52    <                   -



                                                                                                                ,,        9           mm



                                                                                            ooo

               nuua,


               Please be sure Access                                         is      entering the flu
               for Craig Williams accounts under his
               active accounts. The ship to on the left are
               duplicated Access2 accounts set up last
               year. Access2 orders need to be placed
               under the active Williams accounts listed
               as      'Ship to Craig Williams' column. These
               5   account had                          a   total of 98 units this past
               flu season.


               Let me know                         if   you have any questions.


               Thanks



               Ship   To                                Ship   To   Craig
               Number      Ship   To   Name             Williams            Flu   Item   Description
                           KUNG        LUKE MD                              FLUAD. 2018        TRI     SYR   0.5ML 65+ ADJ
                                                                            PRES FREE (10 DOSE/ BX)
                                                                            FLUCELVAX          2018 QUAD MDV             5ML (10
                           BALI    SHAMM1                                   DOSE/VL)
                           DHAA        BINNO                                FLUCELVAX.         2018 OUAD MDV             5ML (10
                           MD                                               DOSE/VL)
                           KUNG        LUKE MD                              FLUCELVAX.         2018 OUAD MDV             SML    (10

                                                                            DOSE/VL)
                                                                            FLUCELVAX.         2018 QUAD SYR         0    SML    PRES
                           BALI    SHAMMI                                   FREE (10 DOSE/BX)




                                                                                                                          Van Hoek 001541
                                                                                                                                           201541
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 17 of 59 PageID 1706




    Begin   forwarded message:

             From: Hilly van Hoek <hillvvanhoek@email.com>
             Date: February 24, 2014 at 6:09:32 PM EST
             To: Peter Helwig      <Dfhelwig@tampabav.rr.com>
             Subject:    Fwd:   Florida   Hospital   Physician    Group

                        From: "Schmidt, Cheryl" <Cheryl.Schmidt@AHSS.ORG>
                        Date: February 24, 2014 at 11:54:27 AM EST
                        To: "caul.lensen@mckesson.com"<paul.jensen@mckesson.com>
                        cc:   Hilda Van Hoek<HVanhoek@pssd.com>
                        Subject: Florida Hospital         Physician   Group
                        Paul,


                    Itwas very nice to meet you and speak with you bit. It was helpful to
                                                                              a


                    get an overview of the "hig pkt éé" a#Ñ¾he Tampa Bay
                    mdrket. Unfortunately, find thatl may need to solicit your assistance
                                                      I




                                                                      2




                                                          CONFRENTIAL
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 18 of 59 PageID 1707

               with   a   situation that occurred                  last week              regarding       a    physician         that    is


               joining our medical group. As indicated to              I                         you   when we met our
               preference to have one representative for
                                 is                                                              all the practicesthat are
               part of our medical              group.          This helps              us to   garner some efficiencies for
               orders     as   well   as   establish            processes for new                 practices            joining   our
               group. Because              of the         long-standing relationship we have                               had    with
               Hilda we        prefer she        representative for all the physicians in
                                                 remain          our
               our    medical group. Unfortunately, it appears that Carlos has assigned
               one    of our new physicians to another representative and that creates
               "one-offs"       of which         I   do not wish             to have.           Perhaps       it   would    be
               advantageousfor                 me to meet with Carlos again and explain the
               direction       of our medical              group           in an       attempt    to avoid         a   reoccurrence            of
               this type of situation                in   the   future.            I   welcome     any    thoughts you             may
               have and should             a   meeting          be necessary               would       like for you to join              us.



               Warmest Regards,



               Director Performance Imprme:,ent
               Florida Hospaal Phyician Group. Inc,




               chervl.schmidt@ahss.ore

                          FLORiDA
                          HUSPI T.\L




                                                                  CONFIDENTIAL
                                                                                                                                                    500212
      '      Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 19 of 59 PageID 1708
To:               Xiques, Carlos[Carlos.Xiques@McKesson.com]
Fom:              Xiques, Carlos
Sent              Wed 10/22/2014 3:05:19 PM
Subject           FW: follow-up to our meeting




          Carlos Xiques
          Area Sales Manager
          St  Petersburg FL


          800 708 6568 ext              5763 telephone
          786 282 5796           cell
          CarlosXiaues@Mckesson                  com


          McKesson Medical-Surgical
          www mckesson com


 From: Xiques, Carlos
 Sent: Friday, March 07, 2014 2:50                            PM
 To: 'Schmidt, Cheryl'; Jensen, Paul
 Cc: Boyd,             Lisa
 Subject:              RE:    follow-up     to   our meeting


 Cheryl,


 Thank you for the note.                     We too      appreciate   the   opportunity to   service your organization, partner, and work           together moving
 forward          to support            your growth.

  We are finalizing                  conversations     with    the impacted reps. Today   had the opportunity to connect live with Terri Johnson from N.
                                                                                             I




  Pinellas (we had               a    pre-scheduled         meeting) to reinforce what we decided mutually this week and she is fully up to speed and on
  board      as   it    impacts her group.             By   Monday, we will have the conversations completed and Dr. Marsonek will be under Hilda's rep
  number.          Thank you again, we are here to help anyway possible                          so   please do not hesitate to reach out.   Have    a   great weekend.

  Carlos Xiques
  Area Sales Manager
  St Petersburg



  600 708 6568           ext5763 telephone
  786 282 5796         cellphone
  cxiaues         pssd com email




  PSS     World Medical
  www mckesson com


  From: Schmidt, Cheryl [mailto:Cheryl.Schmidt@ANSS.ORG]
  Sent: Friday, March 07, 2014 10:21 AM
  To: Jensen, Paul; Xiques, Carlos
  Cc: Boyd,            Lisa
  Subject:             follow-up        to our meeting


  Paul & Carlos,


  I want to thank you both for taking the time to meet on Wednesday; believe it helped both parties better understand the
                                                                                                        I




  respective  business models. To surmise what was discussed we agreed that there would only be two service reps for Florida
  Hospital, Hilda and Clint, and that the territories would be split geographically. The geographic split would be Hilda covering
  Hillsborough and Pasco counties and Clint covering Pinellas County. We also agreed to monitor the growth and meet periodically
  to discuss service satisfaction and any other needs and/or concerns. Additionally, we agreed that since Hilda had fulfilled the order
  request and performed the work for Dr. Marsonek she would get credit for that account.        would ask that let me know when the
                                                                                                                               I




  message and structural change has been made on your side                              so   that     we are all   properly aligned.

                                                                                     CONFIDENTIAL                                                             000768
       f         Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 20 of 59 PageID 1709
This       is    an exciting time for Florida Hospital and Florida Hospital Physician Group and we are proud to be aligned with companies
such        as    yours to help achieve our goals and make our physicians successful.


Warmest               Regards,


Cheryl Schmidt
Dircefor Performance Improvement
Florida Hospital Physician Group. Inc.
2700 Healing Way #320
Wesley ChapeL FL 33543
P:   13.929.5495
       8




chervl.schmidt@ahss.ora

       dg FLORIDA




                                                                     CONFIDENTIAL                                               000769
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 21 of 59 PageID 1710



                    Thank You,
                    Hilda van Hoek
                            Representative
                    PSS Sales

                    813-494-0882

                    Begin   forwarded              message:
                                                                                                       S)q\g
                             From: "Jensen, Paul"
                             <Paul.Jensen@McKesson.com>
                             Date: March 7, 2014 at 3:37:20 PM                                   EST
                             To: "Van Hoek, Hilda"
                             <HVanhoek@pssd.com>
                             Cc:    "Jensen, Paul"
                             <Paul.Jensen@McKesson.com>,
                             "Xiques,              Carlos" <CXiques@pssd.com>
                             Subject: Florida Hospital

                                Hilda,


                             Cluick update                    regarding          the Wednesday
                             March            5,    2014 meeting                with Cheryl
                             Schmidt               of    Florida Hospital            Physician
                             Group.

                             On     a    go    forward           basis-         all new
                             physicians                  and practices           on boarded
                             under the umbrella                          of Florida       Hospital
                             Physician                  Group will be assigned to one
                             of two           reps.          Hilda Van Hoek and Clint
                             Brady. New accounts                           in    Hillsborough
                             and        Pasco           counties      will      be   under your
                             McKesson                   territory        Hilda. Pinellas sites
                             will be assigned to Clint Brady's
                             McKesson                   territory.        Only exception will
                             be if the physician                     in   respective county
                             had long standing                     and established
                             business will remain                         with you or Clint.
                             No     other           McKesson              reps will be added
                             to service                 the Florida Hospital              Physician
                             Group.

                             AII   Florida Hospital                  Physician Group
                             business will be serviced on the
                             McKesson                   Jacksonville            platform.

                             Dr. Kristen                 Marsonek will be reassigned
                             to Hilda van Hoek                 by Monday March

                             10, 2014.                  No   other   accounts         or business
                             will be reassigned.



                                                                     2




                                                             CONFIDENTIAL                               000463
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 22 of 59 PageID 1711

                          Thanks for your     continued efforts      and
                          support,




                          Paul Jensen

                          Area Sales Manager)



                          South Region- Florida

                          Mobile/Text: 727.224.8493
                          Email: pauLiensen¢Dmckesson.com
                          Web:    https://mms.mckesson.com

                          g4     please consider   the environment   -

                                                                         do
                          you really need to print this email?




                                                    3




                                         CONFIDENTIAL                         000464
               Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 23 of 59 PageID 1712
To:              kim.teel@ahss.org[kim.teel@ahss.org]
Cc:              Xiques, Carlos[Carlos.Xiques@McKesson.com]
From:            Jensen, Paul
Sent             Wed 11/12/2014 4:40:35 PM
Subject          Florida Hospital Phy Group

 Kim,


 Thank you for taking time Tuesday              (11/11/14) for introduction                 and meet each       other    in   person. My message today           is   to recap our
 'go        forward'   plan related to new acquisition          and sites.    From    my    perspective,       we are   following the      same guidelines       that    were   in

 place between           the FHPG and McKesson.


 Representation:
 Hilda Van Hoek and Clint Brady will remain the two                        primary    reps for the greater        Pinellas, Hillsborough            and Pasco   areas.    Clint has
  Pinellas and Hilda Hillsborough            and Dade for all new            business. Upon notification           of   new    sites,   McKesson will scrub the two
  platforms       to see   if   the practice has current sales (within          6   months)     for rep assignment.           There were     accounts   'grandfathered in'
  assigned to other McKesson reps and will remained                        serviced    by    them. (Jan Stach and Michelle Hosley)                  however any new business
 will be assigned either to Hilda Van Hoek and Clint Brady.


  What new in the process:
  Kim will contact Paul Jensen with the new account information to designate assignment. This was previously done through Lisa
  Boyd. Lisa will continue to be a resource on the new account set up. McKesson representation assignment will be handled through
  Pauf Jensen and Carlos Xiques.


  I       am pleased to hear you have developed             a   working    relationship with Clint. am confident that you
                                                                                                           I                                 will    continue   to have    'best     in

  class'      service from both Hilda and Clint        as   well   as   the other previously assigned account managers.


  Again, THANK YOU for taking the time with me yesterday.




      Paul Jensen
      Area Sales    Manager|        McKesson   Medical      -   Surgical
      South Region- Florida         |Six Sigma Black Belt
      Mobile/Text: 727.224.8493
      Email: paul.jensen@mckesson.com              |   Web: https://mms.mckesson.com
      *
           please consider the      environment    -
                                                       do you      rea!!y need to print this email?




                                                                                    CONFIDENTIAL                                                                       000TIO
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 24 of 59 PageID 1713




         Begin forwarded      message:


         From: "Van Hoek, Hilda K" <Hilda.VanHoek@McKesson.com>
         Date: April 6, 2016 at 10:20:11 AM EDT
         To: "D'Avanza, Francis C" <Francis.D'Avanza@McKesson.com>
         Ce: "Jensen, Paul" <Paul.Jensen McKesson.com>
         Subject: RE: FHPG Dr Lewis

         Thank you


         Thank You,
         Hilda van Hoek
         McKesson Representative
         813-494-0882 Cell
         813-433-5572 fax



         From: D'Avanza, Francis C
         Sent: Wednesday, April 06,      2016 9:21 AM
         To:   VanHoek, Hilda K
         Cc: Jensen, Paul
         Subject: RE: FHPG Dr Lewis

         Hilda,


         Thanks for taking care of the customer.        Below   is   the email that     went out   to all AHS
         Peoplesoft practices:

         The  AHS Corporate Supply Chain Team works for you, continually adopting new
         methods to better analyze, plan and control the purchase and use of goods and
         services in the AHS physician offices. In our working together this past year, we
         successfully transitioned some manual processes to the automation of requisitions,
         purchase orders and invoices through the implementation of PeopleSoft, as well
         as the valuable support, guidance and education received when you call Supply

         Chain Shared Services.

         Changes required to create efficient healthcare supply chain can't be the result of
         one single person or entity, it must be a collaborative effort for everything to
         work. Relationships are vital with distributors and getting the product to you in a
         timely and cost effective fashion. We are pleased to announce a collaborative
         effort between AHS and McKesson Medical-Surgical, introducing
         McKesson'sBryan Irish           as   AHS' new   Key Account Manager for                     the   AHS
         Physician Offices.

         WHEN:
               -     Effective April 1, 2016, Bryan Irish will       be   the   sole   McKesson Account
                     Manager for the AHS physician offices.

                                                          2




                                                 CONFIDENTIAL
                                                                                                                 500133
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 25 of 59 PageID 1714



         WHO:
              -      AHS Physician Offices that are currently using PeopleSoft for materials
                    management (supply chain) activities.
              -      AHS Physician Offices that are on boarded to Peoplesoft will be
                    transitioned to Bryan Irish under the new Key Account Manager model.

         WHAT:
              -     Bryan will mostly work directly with the AHS Supply Chain and Shared
                    Services Teams for such needs              as       new physician practice setup's, medical
                    equipment, written quotations and education/training needs for the
                    physicians and physician office staff. However, there may be times when
                    Bryan will reach out directly to  physician office leader to facilitate
                                                               a                                          a


                    schedule or delivery while always keeping the Corporate Supply Chain
                    and / or Shared Services included in the correspondence.


         This new process is one more example of our effort to provide innovative
         products and services in timely manner at the lowest possible cost to you, our
                                               a


         customers, so that you may continue to deliver our patients quality care as the first
         priority. The greater control over cost and quality an organization like ours has,
         the better able it is to create positive patient experience.
                                                   a




         Further communication with additional details will be forthcoming over the next
         few months as we transition, develop and formalize supply chain processes to
         better serve you.


         Francis D'Avanza
         Field Vice President of Health Systems
         FL, GA, SC,     NC   & VA


         404.668.3306 cellphone
         francis.davanza(Smckesson.com

         McKesson Medical-Surgical
         www.mckesson.com


         From: Van Hoek, Hilde             K

         Sent: Wednesday, April             06, 2016 7:40 AM
         To: D'Avanza, Francis C
         Cc: Jensen, Paul
         Subject:  FW: FHPG Dr Lewis


         Hi   Francis,


         One of the reasons          I   copied you on this email was because someone needs to let Lynn
         Marie know that I'm             no longer her rep. But at the same time didn't want to leave her
                                                                                       I




         hanging!


         Thank You,
         Hilda van Hoek


                                                                    3




                                                         CONFIDENTIAL
                                                                                                                  500134
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 26 of 59 PageID 1715

        McKesson Representative
        813-494-0882 Cell
        813-433-5572 fax



        From: Rx
        Sent: Tuesday,                 April 05, 2016 6:07 PM
        To:    Van Hoek, Hilda K; Rx
        Cc: D'Avanza, Francis C
        Subject: RE: FHPG Dr Lewis


        Hello Hilda,

         Here       is   the item number for the Tice reconstitution kit


                item                                         Mfg                Catalog
               Number                  NDC    Number         Abbv               Number                    Description
               897215                          52060101      MRKVAC             52060101     RECONSTITUBE KIT, TICE SOD CHL



         Let   us        know    if    you need anything else.



         Mark Jacob (Jacob)
         Rx Product       Specialist

         877.777.3784 - Rx Support telephone.             ext. 50441
         855.504.9084 - Rx Support facsimile
         RXOMcKesson.com




         McKesson Medical-Surgical
         Category Management
         4345 Southpoint Blvd
         Jacksonville,      FL        32216

         www.mekesson.com

         matkJacobO.mekesson.com


         From: Van Hoek, Hilda                 K

         Sent: Tuesday, April 05,                  2016 4:13 PM
         To:    Rx
         Cc: D'Avanza, Francis C;                  'Lynnmarie.wood@ahss.orq'
         Subject: FHPG Dr Lewis


         Hi RX, can you please help Lynn Marie                         on the   item below.....does this come with
         a reconstitution solution?



         Thanks, Hilda


         <image001.png>




                                                                       4



                                                                   CONFIDENTIAL
                                                                                                                     500135
    Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 27 of 59 PageID 1716




NoAccess

From:                                                        Engle, Robert
Sent:                                                        Tuesday, April 26, 2016 6:14 AM
To:                                                          Jensen, Paul
Cc:                                                          Tharpe, Judith; Sharp, Darin
Subject:                                                     RE:   FHPG Adventist group under D'Vansia



Paul, not sure which rep                      asking about the Adventist goal changes but Hilda Van Hoek's April 2016 goal went from
                                               is


$59,211 to $56,650                     because of acct movements.


The change was made                       in   Synygy on approx 4/20


From JÂsm Pau
Sent: Monday, April 25, 2016 10:21 PM
To: Engle, Robert
Cc: Tharpe, Judith; Sharp, Darin
Subject: RE: FHPG Adventist group under D'Vansia                                                 g

                                                                                         9            sc     % he
Bob,


I   have            two    reps   'bird dogging'        me on the plan changes for Adventist group back outs. (One has not signed into Synyrgy
waiting                 for the update    as        she does not want   locked in goal). Can you give us an update on when updates will come
                                                                          a



out?


From Engle Rober
Sent: Tuesday, April 05, 2016 2:24 PM
To: Jensen, Paul
Oc: Tharpe, Judith; Sharp, Darin
Subject: RE: FHPG Adventist group under D'Vansia

Paul,          If       Hilda Van Hoek has an Adventist account               transferred to         Bryan   Irish on    4/1(which when the first group
                                                                                                                                     is                      of accts
will be moved for Adventist), then her FY17 goals will decrease                                      based on the       amount of GP for the "lost acct"

Judy will be making FY17 goal adjustments for all reps on approx 4/16 for accts moved from 3/23 to                                               4/15/2016

The    Adventist accts                 will be part of that process and we can send you the                     GP and     goal associated   with her Adventist    acct
moves in mid April


From:                   Jensen, Paul
Sent: Tuesday, April 05, 2016 2:14 PM
To: Engle, Robert
Subject: FHPG Adventist group under D'Vansia

Bob-       I        have    a   rep that lost
                             significant amount of sales and GP$ due to the decision
                                                    a                                                                          by   the customer to go rep less.
Francis stated to the group that those sales and GP$ were backed out of the goals.


I   have            a    rep, Hilda Van Hoek    questioning the adjustment. asked Francis for some reporting on the sales/GP$ per rep-
                                                        is                               I




he said he                 did not have that info. Would your team have the information?




                                                                                             1




                                                                                 CONFIDENTIAL                                                                 000824
 Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 28 of 59 PageID 1717



Pa<d       ýenee       e




Area Sales Manager! McKesson Medical- Surgical
South Region- Florida | Six Sigma Black Belt
Mobile/Text 727-224-8493
Emait pautiensen(emckesson.com
Web: httos*//mms.mckesson.com
ILEAD-inspire, Leverage, Execute, Respect,        Excellence
ICARE- Integrity,   Customer-first,           Respect, Excellence
                                      Accountability,
Please consider the enviroment-do you really need to print this email?




                                                                         2




                                                               CONFIDENTIAL   000825
     Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 29 of 59 PageID 1718




NoAccess

From:                                                Jensen,          Paul
Sent:                                                Tuesday, April 26, 2016 2:12 PM
To:                                                  Van Hoek, Hilda             K

Subject·                                             RE:    FHPG Adventist group under D'Vansia
                                                                                                                                                          C           6
You will not have         a   sales goal this year.



From: Van Hoek, Hilda K
Sent: Tuesday, April 26, 2016 11:43 AM
To: Jensen, Paul
Subject: Re: FHPG Adventist group under D'Vansia

Hi    Paul thank you      so   much for       following through                on     that   I   appreciate       it.   Secondly would assume the
                                                                                                                                    I                         sales   numbers
change    as     well


Sent from my iPhone


OrrApr 26,        2016, at 8:51 AM, Jensen, Paul <Paul.Jensen@                                   McKesson.com> wrote:

           Hilda- changes to your GP$ goal                       in    Synygry were done               on   April       20. Below   is   a   snap of your new goals.      I




           do not have         a   file to send you on                what drove the             change or the new goals.


           As you       can see-     I   requested     the detail and            it   should be coming in the 'next few days'.


           From: Engle, Robert
           Sent: Tuesday, April 26, 2016 8:45 AM
           To: Jensen, Paul
           Cc: Rahn, Cindy; Tharpe, Judith
           Subject: RE: FHPG Adventist group under D'Vansia

           AII   goals for April 2016          forward were               changed         based on the          Adventist acct           moves


           We can        provide the        acct details         in    the next few days


           Below are her new goals:




               Apr                  May                    Jun                      Jul                     Aug                Sep                  Oct               Nov              Dec


                        56,651                 66,434                        53,610                    47,296                 54,911                53,637            139,126            53



           Bob



           From:        Jensen, Paul
           Sent: Tuesday, April              26, 2016 7:58 AM



                                                                                                   1




                                                                                      CONFIDENTIAL                                                                            000826
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 30 of 59 PageID 1719


     To: Engle, Robert
     Subject: Re: FHPG Adventist group under D'Vansia

     Can   I   look at the detail   driving the       change?    Is   this just for April?


     Sent from my iPhone


     On    Apr   26, 2016, at 7:14    AM, Engle, Robert <Robert.E ngle@ McKesson.com> wrote:

                  Paul, not sure which rep       is   asking about the           Adventist goal   changes butHildaVan Hoek's
                 April 2016 goal went from $59,211to $56,650 because                         of acct   movements.

                 The change was made        in    Synygy    on    approx 4/20




                                                                             2




                                                                 CONFIDENTIAL                                                  000827
          Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 31 of 59 PageID 1720
To:         Xiques, Carlos[Carlos.Xiques@McKesson.com];           Jensen, Paul(Paul.Jensen@McKesson.com]
From:       Van  Hoek, Hilda
Sent        Wed 8/20/2014 7:43:08 PM
Subject     FW: PSS


 Hi   Carlos and Paul,


 I've heard several times from   Dr. Knights    office and not knowing what to say.......told her she needed to put this   in   writing.   So
 she did and sent to me because she       didn't know   who to send it to. Not exactly what was expecting.......
                                                                                               I




 Please see message below from Lisa DeLong Office Manager for Dr. Knight.


 Thanks, Hilda


 From: Lisa DeLong [mailto:lisa.delong.82@gmail.com]
 Sent: Wednesday, August 20, 2014 10:46 AM
 To: Van Hoek, Hilda
 Subject:    PSS



 Good moming     spokepith Hilda this morning regarding our ordering, She had been Dr. Knight's rep in this area for
 aroun 15 esf¢båtWh¢n      à signed up  was given Clint Brady as my rep and told that he was the only rep that we had
                                                 I




 acce    ogihis area ehäve been unhappy with Clint since the beginning and have even had to go above him few                        a

 tiineithsynal    hhis bais Carlos. Working with Clint has been nothing but hassle since day one and we would like
                                                                                           a                                                    to
 knowŠnaú¢en eed todo for Hilda Van Hoek to be assisgned as our rep instead?

 Thank you very much for your          time   regarding   this matter.


 LisaË Loè

 D                       IGughtBD LLC


  likþhénkägia             $543 Fax:   813-788-9342




                                                                 CONFIDENTIAL                                                   000T71
                  Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 32 of 59 PageID 1721
To:                    Xiques, Carlos[Carlos.Xiques@McKesson.com]; Jensen, Paul[Paul.Jensen@McKesson.com]
 rom:                  Van Hoek, Hilda K
Sent                   Fri 11/7/2014 11:28:53 AM
Subject:               RE: Account 49001940 opened on 4/2/14 for Randall Knight, MD under Clint for same address. (active order history found
here)

Good Morning,


Here are the facts,


Account           was mine for over 15 years and was transferred                                   over to me.....who made the change after only                             2     weeks??


Account           48609162 opened               on   3/12/14 for Randall Knight, MD under you                             at address 38022      Medical Center Drive and was deactivated.

Account           49001940 opened               on 4/2/14      for    Randall Knight, MD under Clint for same address.

And then this was the message from Lisa Delong ...... And she also said Dr Knight was very                                                           upset!


Here    is     message from Lisa


On Aug 20, 2014, at 10:46                       AM, "Lisa DeLong" <lisa.delong.82@gmail.com>                                     wrote:

Good morning!                 I   spoke with llilda       this       morning regarding              our ordering. She had been Dr. Knight's rep                              in    this        area for around       15   years but when we
signed up          I   was given Clint Brady              as   my     rep and told that             he was the only        rep that we had access         to       in       this    area.        We   have    been unhappy       with Clint
since the beginning and have even had to go above him                                          a    few times     to   speak with his boss,     Carlos.        Working with Clint                          has been       nothing but   a   hassle
since day one and we would like to know what we need                                           to    do for   Hilda Van Hoek         to   be assisgned        as        our rep instead?

Thank you very much for your time regarding this matter.
Lisa DeLong
Of6ce Manager
Dr. Randolph A. Knight MD LLC
38022 Medical Center Ave
Zephyrhills, Fl 33540
Telephone: 813-782-5543 Fax: 813-788-9342

And NO this hasn't been                     a   unique    situation until now!            It       has taken almost       12    weeks for me    to    get an        answer                in   reference     to Dr   Knight....but when           it
comes        to    resolving        an   account issue with Clint .......            It   happens right away.                  This has been the norm.

Just happened               that   the liaison       from FHPG was in the office when    spoke to the receptionist ..... She was sitting in the waiting room. She piped
                                                                                                              I
                                                                                                                                                                                                                                             in   and
said    that      she      couldn't help hearing          the conversation and was speechless! Why would a company force a certain rep. On an account when they
obviously
Didn't want Clint......and was told Clint was                             the only        Rep. In the area.



Thank you              ,
                           Hilda
McKesson

From: Xiques, Carlos
Sent: Thursday, November                         06, 2014 9:04         PM
To: Jensen, Paul
Cc:    Van Hoek, Hilda K
Subject:          RE:      Account       49001940        opened on 4/2/14 for Randall Knight, MD under Clint for same address. (active                                                            order history       found here)

Paul,


You got it, thank you all


Carlos Xiques
Area Sales Manager
St. Petersburg,              FI                                                                                                                                         |




800.708.6568 ext. 5763 telephone
                                                                                                                                                 '


786.282.5796 cell
Carlos.Xiques@Mckesson.com<mailto:Carlos.Xiques@Mekesson.com>

McKesson Medical-Surgical
www.mckesson.com<http:Hwww.mckesson.com/>
                                                                                                              CONFIDENTIAL                                                                                                   000TTS
                Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 33 of 59 PageID 1722
From: Jensen, Paul [mailto:Paul.Jensen@McKesson.com]
Sent: Thursday, November 06, 2014 3:26 PM
To: Xiques, Carlos
Cc: Van Hoek, Hilda
Subject: Account          49001940 opened                     on 4/2/14   for   Randall Knight, MD under Clint for same address. (active order history found here)

Carlos,



Hilda     and   I   discussed the final decision                  regarding     this account    to Clint Brady. We all understand this was an unique situation in that the
                                                                                                     be under
long term customer          of   Hilda    s   left    the FH        system      to   branch         Unfortunately, recognition of this Dr. and his practice was not caught
                                                                                              out on his own.
internally      and the lead was given               to       Clint Brady through Carlos. There was business relationship established
                                                                                                                a


 for 90+ days         and continues      today.


My commitment to Hilda is we, as ASM s, will requests corp. to double check on both MMS and PSS platforms new setups against address and
names in the system. This should help alleviate assigning business to a new rep that should be assigned to a rep with active sales (sales in the past 90
days)     .




Paul Jensen


Area Sales Manageri McKesson Medical - Surgical
South Region- Florida Six Sigma Black Belt
Mobile/Text: 727.224.8493
Email: paul.jensen@mckesson.com<mailto:paul.jensen@mckesson.com>                                                |
                                                                                                                    Web: https://mms.mckesson.com
Pplease consider the environment do you really need to print this email?
                                                          -




                                                                                                      CONFIDENTIAL                                                   000T79
                      Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 34 of 59 PageID 1723
To:                        Xiques, Carlos[Carlos.Xiques@McKesson.com]
 rom:                      Jensen, Paul
Sent                       Fri 9/5/2014 3:54:22 PM
Subject                    RE: PSS


 Hope you meetings                               went well...mine were seamless. The prep                                                              has helped.


 Regarding this situation-                                   I        initially told Hilda 'no'                            to the          account. When              she detailed             it   more        it   made sense for Hilda to have the
 account.                  I    then told Hilda you and                                I       would talk             in       the coming week or                in    Dallas.   It    would seem the issue was an inexperience                                            CS   rep
 gave you the                             opportunity with                      the account. You had direct contact with the customer                                                               and assigned to Clint.


 I       believe Hilda did have running sales                                                    in   the account.                I   also believe you said you set the account up                                              in       April and we both raised an
 eyebrow                       as    to why Hilda                is    asking for the account 90 days after                                             it was    set up.        However we both know that our active reps                                                don't
 always                catch the small account slippage immediately.


 Now,             not sure why the customer                                           didn't          tell or ask you directly about having Hilda back                                                as   her rep. (Hilda claims                        customer       was told
 Clint was the only rep                                 in   that area.


     I    am not defending                       Hilda's after the actions.                                         Yes    I   do believe            she has pushed the envelope.                           I    don't think               we are in       a   position    to   say
     "ok, give up                     a   long term similar account"...we will end up with the same situation.


     Fundamentally, would                    I               be losing account                          to          your team just because they branched                                       off and set up               a        new     account that         was     offered
 to you.   Is that right?




     At this           point- because                   you have                     already had live dialogue with Lisa- you should call her.




         Area Sales                        Manager!                     .                                                                                                                                                   'EC                      A
         South Region- Florida                                              |
         Mobile/Text: 727.224.8493
         Email: paul.jensen(amckesson.com                                                      Web: https://mms.mckesson.com

                please consider                  the environrnent                          -

                                                                                               do you       really need               to        print this email?


         From: Xiques, Carlos
         Sent: Thursday, September                                          04, 2014 11:47 AM
         To: Jensen, Paul
         Subject:                   RE:    PSS



         Its   only boiling because                          of        the Account Manager and her actions which continue to happen.                                                                                 Before          I   call her,   I   have two
         thoughts/suggestions

                1.)        Has Hilda been given                           direction to go in and tell the customer she will not be able to service them and support our decision.
                           My assumption                     is       that has not happened and she really can't make the situation worse at this point

                2.)        If       that    has happened                        or   that        is   not       a   suggested option, she needs to offer up an equal size account                                                               here      so we    can at least
                           have           some stick to the action


         Let me know your                        thoughts, both                            you and          I       know        how        this conversation will go                  so   I    can    either         1.)   Tell the customer no and they
         leave        us       potentially        2.)        Honor her request and the rep                                                 is    again allowed        to get away              with the action.                      Thanks

                Carlos Xiques
                Area Sales Managor
                St. Petersburg. FL


                800.708.6568 ext. 5763 telephone
                786.282.5796 coil
                Carlos.Xiquesfa3Mckesson.com                                                                                                     CONFIDENTIAL                                                                                                    000TT2
             Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 35 of 59 PageID 1724
       McKesson Medical-Surgical
       www mckesson com


From: Jensen, Paul [mailt
Sent: Wednesday, September                           03, 2014 4:20 PM
To: Xiques, Carlos
Subject:            FW:    PSS



This    is   boiling...! think         it   would be best you speak with Lisa                    D   I   ñg now   that she   is   voicing her concern.




Area Sales                 Manager|
South Region- Florida                           \S
Mooile/Text 727.224.8493
Emati        paul.jensen@mckesson.com                           Web:     https://mms.mckesson.com

        please consider           the environment           -
                                                                do you    really need    to   print this email?


From: Van Hoek, Hilda
Sent: Wednesday, September                           03, 2014 10:30 AM
To: Meredith, Leisa
Cc: Jensen, Paul
Subject:             Re:   PSS



Hi Paul can you please call Lisa DeLong?? We                                           are all   just hanging       here




             Thank you very                  much     for       your    time       regarding   this matter.


             Lisa DeLong
             O/]ìce Manager
             Dr. Randolph A. Knight MD LLC
             Medical Center Ave
             38022
       Zephyrhills, Fl 33540
       Telephone: 813-782-5543 Fax: 813-788-9342
 Thank You,
 Hilda van Hoek
 PSS Sales Representative
 813-494-0882
 On Aug 26, 2014, at 7:41 AM, "Meredith, Leisa"<LMeredith@pssd.com>                                                               wrote:

              Paul,
              I    had this      flagged      for    follow       up.


              Has this        issue been            resolved       or do       I   need to take any action         with    the    account?

              Thanks,
                  Leisa


              From: Meredith, Leisa
              Sent: Wednesday, August   20, 2014 5:29 PM
              To: Van Hoek, Hilda; Jensen, Paul
              Subject:           RE:   PSS

                                                                                                 CONFIDENTIAL
    Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 36 of 59 PageID 1725
Paul,
To elaborate on this, the account under Clint was opened by fairly new team member at the time that         a


probably did not realize she should have checked for an existing account prior to creating brand new                                                     a


account

There   no credit app on file, so cannot determine how the request was initiated. have the team member
         is                                                I                                                                                    I




that opened the account checking to see if there any paperwork that she may have in regards to this
                                                                                   is


account.


From: Van Hoek, Hildi
Sent: Wednesday, August   20, 2014 4:33 PM
To: Jensen, Paul
Cc: Meredith, Leisa; Van Hoek, Hilda
Subject:          Fwd:   PSS



Hi    Paul


I   had Leisa        look up info on account for dr knight.                             This   is    what       she   found     ....so     customer had account       set in
March and account                   was       closed.....how        did that happen


Ship to: 34521743 under you, deactivated and marked DNU (Florida hospital closed ORTH group
in January 2014) Also address was 6748 Gall Rd


Account 48609162 opened         3/12/14 for Randall Knight, MD under you at address 38022 Medical
                                                      on
Center Drive (never any activity) and has been deactivated.

Account 49001940 opened                               on       4/2/14 for Randall Knight, MD under Clint for same address. (active
order history found here)
Thank You.
Hilda van Hoek
PSS Sales Representative
813-494-0882
Begin forwarded message:

         From: "Van Hoek, Hilda" <HVanhoekapssd.com>
         Date: August 20, 2014 at 3:43:08 PM EDT
         To: "Xiques, Carlos" <CXiques pssd.com>, "Jensen, Paul" <PauLJensen@McKesson.com>
         Subject: FW: PSS

             Hi   Carlos and Paul,


             I've heard several times from                      Dr. Knights    office and not knowing what to say.......told her                         she needed
         to put this in         writing.         So she        did and sent to me because she                   didn't   know who to send it to. Not
         exactly what           I   was       expecting.......

             Please see message below from Lisa DeLong Office                                  Manager for            Dr. Knight.


         Thanks, Hilda


         From: Lisa DeLong (mailto:lisa.delonq.82@amall.coml
         Sent: Wednesday, August 20, 2014 10:46 AM
         To: Van Hoek, Hilda
             Subject:     PSS


             Good morning!                I   spoke   with Hilda        this   morning regarding                  our    ordering,         She had been Dr.
             Knight's     rep in this area for around                   15     years but       w    hen we signed          up    I   was    given Clint Brady    as
             my rep and told that                he was         the only rep                           ccLessto         in this area. We            have been
                                                                                                                                                                      000T/4
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 37 of 59 PageID 1726
    unhappy with Clint since the beginning and have even had to go above him  a few times to speak

    with his boss, Carlos. Working with Clint has been nothing but hassle since day one and we
                                                                  a



    would like to know what we need to do for Hilda Van lloek to be assisgned as our rep instead?

    Thank you very much for your time regarding   this matter.


    Lisa DeLong
    Office Manager
    Dr. Randolph A. Knight MD LLC
    38022 Medical Center Ave
    Zephyrhills. Fl 33540
    Telephone: 813-782-5543 Fax: 813-788-9342




                                             CONFIDENTIAL                                            000775
               Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 38 of 59 PageID 1727
To:               Van  Hoek, Hilda K[Hilda.VanHoek@McKesson.com]
 c:               Xiques, Carlos[Carlos.Xiques@McKesson.com]; Tonnesen,                                                                 Steve[Steve.Tonnesen@McKesson.com];                        Jensen,
Paul[Paul.Jensen@McKesson.com]
From:             Jensen, Paul
Sent              Thur 9/11/2014                     3:24:38 PM
Subject           RE: Dr. Knight


 Hilda,


 Carlos will          be        calling    Dr.       Knight's office       manager Lisa DeLong. Until that conversation                                  is   held,      I   am requesting     that you have no
 further contact                  with the practice representatives.


 I        understand       your position having                      had the Dr. for several years                         both     in   private practice     and under Florida Hospital.             Dr.    Knight   is


 now         back on his own                and set up           a   new account          with           PSS    CS   and    it    was presented      to Carlos and assigned to Clint.


 Carlos will          report back                once he speaks with               Lisa   about this matter.




 Area Sales Manager                                         "r

 South Region- Florida                                      IS
     Mobde/Text 727.224.8493
     Emad      pauLjensen(comckesson.com                              Web: https://mms.mckesson.com

             please consider              the environment             do you   really need to pnnt this email?


     From: Van Hoek, Hilda
     Sent: Wednesday, September 10, 2014 10:43                                            AM
     To: Brady, Chnton; Xtques, Carlos
     Cc: Jensen, Paul; Meredith, Letsa
     Subject:      Dr. Kntght


     Hi    Clint and Carlos,


     is    it possible to switch this account over to me?                                      If   not, please let me know and give Lisa                           a   call (phone number          below)

     Thanks Hilda


                Ship to: 34521743 under you, deactivated and marked DNU (no activity since 2011) Also address
                was        6748       Gall Rd

                Account 48609162 opened on 3/12/14 for Randall Knight, MD under Hilda                                                                                            at   address 38022
                Medical Center Drive (never any activity) and has been deactivated.

                Account 49001940 opened on 4/2/14 for Randall Knight, MD under Clint for same address.
                (active order history found here)




                Here       is    message from Lisa
                On Aug 20, 2014, at 10:46                            AM,   "Lisa    DeLong"               <\isa.delong.82(ogmail.com>wrote:

                Good        morning!             I   spoke with Hilda this morning                             regarding          our    ordering, She   had been Dr. Knight's               rep in this area
                for around            15 years but when we signed up                                 I   was given Clint Brady                as   my rep and told            that    he was the   only rep that
                we had access                to       in   this area. We have been unhappy with Clint since the beginning                                                    and have even had to go above
                him    a        few   times to speak with his boss, Carlos. Working                                              with    Clint has been nothing but             a    hassle since day one and
                we would              like to know what we need to do for Hilda Van Hoek to be assisgned                                                       as       our rep instead?
                                                                                                                 CONFIDENTIAL                                                                               000776
'
    Thank you very much for your time regarding      this matter.
    Lisa DeLong
    Office Manager
    Dr. Randolph A. Knight MD     LLC
    38022 Medical Center Ave
    Zephyrhi/Is, FI 33540
    Telephone:    813-782-5543   Fax: 813-788-9342
                                                          CONFIDENTIAL        000T/7
    Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 39 of 59 PageID 1728
  Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 40 of 59 PageID 1729


To:                Van Hoek, Hilda K[Hilda.VanHoek@McKesson.com]
From:              Jensen, Paul
Sent               Fri 9/29/2017 8:25:30 PM
Subject:           RE: USER REQUEST #62055 Account Type Other                              /   User Tara Bohnsack

 Yes-    if       there       is no    account already set         up   under another rep.

 From: Van Hoek, Hilda K
 Sent: Friday, September 29, 2017 1:51 PM
 To: Jensen, Paul <Paul.Jensen@McKesson.com>
 Subject: Re: USER REQUEST #62055 Account Type Other                                               /   User Tara Bohnsack

 hi Paul
 you want me to call Tara and setup an account                                       ?   hilda

 Get Outlook for iOS

 From: Jensen, Paul
 Sent: Friday, September 29, 2017 1:47:48 PM
 To: Loisey, Alexandra; Van Hoek, Hilda K
 Cc: MMS_CSC_Team Richmond; Williams, Craig C
 Subject: RE: USER REQUEST #62055 Account Type Other                                               /   User Tara Bohnsack

 Hilda- please take the lead and follow up with                              me on the results.

 Thanks

 From: Loisey, Alexandra
 Sent: Friday, September 29, 2017 10:58 AM
 To: Jensen, Paul<Paul.Jensen@McKesson.com>
 Cc: MMS_CSC_Team Richmond <MMS CSC TeamRichmond@mckesson.com>;Williams,                                                                 Craig   C
 <Craiq.Williams@McKesson.com>
 Subject: Re: USER REQUEST #62055 Account Type Other                                               /   User Tara Bohnsack

 Sorry        I   got the area code mixed up.

 Sent from my iPhone
 On Sep 29, 2017, at 7:17 AM, Jensen, Paul                                <Paul.Jensen@McKesson.com>wrote:

              Alex- this          is   just north   of    Tampa.

              From: Loisey, Alexandra
              Sent: Friday, September 29, 2017 9:54 AM
              To: MMS_CSC_Team Richmond <MMS CSC TeamRichmond@.mckesson.com>
              Cc: Jensen, Paul<Paul.Jensen@McKesson.com>; Williams, Craig C<Craiq.Williams                                                   McKesson.com>
              Subject: Re: USER REQUEST #62055 Account Type Other / User Tara Bohnsack

              Craig Williams              will   follow   up.    Thank you

              Sent from my iPhone
              On Sep 29, 2017, at 4:50 AM, PC Centralized Customer Service
              <mms csc teamrichmond@mckesson.com>wrote:


                          Hi Alex and Paul,

                          I    believe     we     have     a    potential customer below.

                          Would          one of you        mind assigning       an       account manager        to   give them   a   call?

                          A completed registration form will need to be submitted to new customer set ups before


                                                                                 CONFIDENTIAL                                                            000960
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 41 of 59 PageID 1730



       an  account number can be generated                and   a   fully completed credit application will be
        required within 30 days from account              set up.

        Should you have any questions or concerns please contact myself and/or
        mms new customer set up@mckesson.com

        Sincerely,


        Deborah Rosenau
        804 553-2162
        deb.rosenaußmckesson.com
        Case Number: 43338179



               How would you rate your experience7




                                (select 1-5 stars)




        From: supplymanagerSmokesson.com
        Sent: 9/28/2017 9:21 AM
        To: mms csc teamrichmond@mckesson.com
        Cc:
        Subject: FW: USER REQUEST #62055 Account Type Other I User Tara Bohnsack
        Hello,

        The  following registration was submitted to have a new account created with MMS. Rep and sub-
        class/specialty assignment is needed prior to submitting to New Account Setup.


        Devon Yarrell
        Product Support Rep
        Customer Technology Support

        800-422-0280

        McKesson Medical Surgical
        4345     Southpoint Blvd.
        Jacksonville,     FL 32216
        www.mckesson.com<http://www.mckesson.coml>

        Confidentiality Notice: This email message, including any attachments, is for the sole use of the
        intended recipient(s) and may contain confidential and privileged information. Any unauthorized
        review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
        contact the sender by reply email and destroy all copies of the original message.




        From: Tara K. Bohnsack (mailto:tbohnsack@pascocountyfl.net]
        Sent: Wednesday, September 27, 2017 3:51 PM
        To: SupplyManager <SupolyManager McKesson.com>
        Subject: RE: USER REQUEST #62055 Account Type Other                     /   User Tara Bohnsack



         I   would like to create   a   new   account.
                                                         CONFIDENTIAL                                            000961
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 42 of 59 PageID 1731




        Tara Bohnsack, CPPO, CPPB
        Purchasing Director
        Pasco County BOCC
        West Pasco Government Center
        8919 Govemment Dr.
        New Port Richey, FL 34654
        727-847-8194
        E:mail: tbohnsack@pascocountyfl.net<mailto:tbohnsack@pascocountyfl.net>

        (cid:image001.onq 01D12545.18D1F880]


        From: SupplyManager [mailto:SupolyManaaer@McKesson.com]
        Sent: Monday, September 25, 2017 5:29 PM
        To: Tara K. Bohnsack
        Subject: FW: USER REQUEST #62055 Account Type Other / User Tara Bohnsack




        Hi there,

        We have  received your request and our records indicate there    an existing account associated
                                                                                  is

        to the addressprovided. Would you like us to create username so you can access that
                                                                  a

        account via SupplyManager or would you like to create an entirely new account for the address?

        Holly Rider
        Product Support Rep
        Customer Technology Support

        800-422-0280

        McKesson Medical Surgical
        4345 Southpoint Blvd.
        Jacksonville, FL 32216
        www.mckesson.com<http://www.mckesson.coml>

        Confidentiality Notice: This email message, including any attachments, is for the sole use of the
        intended recipient(s) and may contain confidential and privileged information. Any unauthorized
        review, use, disclosure or distribution  prohibited. If you are not the intended recipient, please
                                                   is

        contact the sender    by   reply email and destroy all copies   of    the original   message.



        From: Customer Systems
        Sent: Monday, September 25, 2017 1:23 PM
        To: SupplyManager
        <SupplyManager(d!McKesson.com<mailto:SupplyManager@McKesson.com»
        Subject: USER REQUEST #62055 Account Type Other                 /    User Tara Bohnsack



        This is a request for a new account with McKesson Medical-Surgical.
        Please follow the new account setup procedures; including validation that account does not
        already exist and providing rep assignment.
        The customer contact Information is included in the request for any additional information needs.
        For technical questions about this request, please email us at
        DLMMSGVMNMMSDevTechSupport@McKesson.com<mailto:DLMMSGVMNMMSDevTechSup
        port(a)McKesson.com>
        Request #

        62055


                                                    CONFIDENTIAL                                             000962
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 43 of 59 PageID 1732



        Account Type

        Other

        Customer Care            Code

        OT

        User Name

        Tara Bohnsack

        User Email

        tbohnsack@pascocountyfl.net<mailto:tbohnsack pascocountyfl.net>

        User Phone

        727-847-8194

        Legal Business           Name

        Pasco    County Board           of   County   C


        Street Address

        14031    TP     Trail

        City

        Spring   Hill

        State

        FL


        Zip

        34654

        Billing Contact Name

        Tara Bohnsack

        Billing Phone

        727-847-8194

        Billing Contact Email

        tbohnsack@pascocountyfl.net<mailto:tbohnsack pascocountyfl.net>

        Shipping        Name

        Pasco County Board of County                  C



        Street Address

        14031    TP      Trail

        City


                                                          CONFIDENTIAL      000963
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 44 of 59 PageID 1733



        Spring   Hill

        State

        FL

        Zip

        34654

        Shipping Contact Name

        Tara Bohnsack

        Shipping Contact Phone

        727-847-8194

        Shipping Contact Email

        tbohnsack©pascocountyfl.net<mailto:tbohnsack( Dascocountvfl.net>

        Tax ID

        XX-XXXXXXX

        Import/Export

        Neither

        Resell

        no

        Health System

        no




        [Go to our
        Website]<http://cp.mcafee.com/d/FZsS91Mw86QnXKfl8LendCQkkQnCkTTQjqaaqbParza91Srd
        GSa iBosKrslWOaKnpYM-
        MCXsQsyHP11AlospuSihOveu5rimd7bUV6OtHE6PplSr01briRrirxclWvMdMSrhijodCXCQPrNK
        VJUSyrh>




        "Bringing Opportunities Home"

        The information transmitted, including attachments, is intended only for the person(s) or entity to
        which it is addressed and may contain material that is confidential, privileged and/or exempt
        from disclosure under applicable law. Any review, retransmission, dissemination or other use of,
        or taking of any action in reliance upon this information by persons or entities other than the
        intended recipient is prohibited. If you received this in error, please contact the sender and
        destroy any copies of this information. Under Florida law, email addresses are public records. If
        you do not want your email address released in response to a public-records request, do not
        send electronic mail to this entity. Instead, contact this office by phone or in writing.

        CUSA18A7

                                               CONFIDENTIAL                                                   000964
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 45 of 59 PageID 1734




       From: autoresponse mckesson.com
       Sent: 9/28/2017 9:22 AM
       To: suopivmanagerdmckesson.com
       Cc:
       Subject: FW: USER REQUEST #62055 Account Type Other                           /   User Tara Bohnsack   -
                                                                                                                  Case #
       43338179 has been created for your request
       Your recent request has been created and documented as:

        Hello,

       The   following registration was submitted to have a new account created with MMS. Rep and sub-
        class/specialty assignment is needed prior to submitting to New Account Setup.


        Devon Yarrell
        Product Support Rep
        Customer Technology Support

        800-422-0280

        McKesson Medical Surgical
       4345  Southpoint Blvd.
        Jacksonville, FL 32216
        www.mckesson.com<htto:llwww.mckesson.coml>

        Confidentiality Notice: This email message, including any attachments, is for the sole use of the
        intended recipient(s) and may contain confidential and privileged information. Any unauthorized
        review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
        contact the sender       by    reply email and destroy   all copies   of   the original   message.




        From: Tara K. Bohnsack imallto:tbohnsack@pascocountyfl.net)
        Sent: Wednesday, September 27, 2017 3:51 PM
        To:     SupplyManager<SuppivManagerdMcKesson.com>
        Subject: RE: USER REQUEST #62055 Account Type Other                          /   User Tara Bohnsack



        I    would   like to create   a new   account.

        Tara Bohnsack, CPPO, CPPB
        Purchasing Director
        Pasco County BOCC
        West Pasco Government Center
        8919 Govemment Dr.
        New Port Richey, FL 34654
        727-847-8194
        E:mail: tbohnsack@pascocountyfl.net<mailto:tbohnsack©pascocountyfl.net>


        (cid:image001.pnq@01D12545.18D1F880)


        From: SupplyManager [mailto:SupplyManager@McKesson.com]
        Sent: Monday, September 25, 2017 5:29 PM
        To: Tara K. Bohnsack
        Subject: FW: USER REQUEST #62055 Account Type Other / User Tara Bohnsack




            Hi there,

                                                         CONFIDENTIAL                                                      000965
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 46 of 59 PageID 1735




        We have received your request and our records indicate there is an existing account associated
        to the address provided. Would you like us to create a username so you can access that
        account via SupplyManager or would you like to create an entirely new account for the address?

        Holly Rider
        Product Support Rep
        Customer Technology Support

        800-422-0280

        McKesson Medical Surgical
        4345 Southpoint Blvd.
        Jacksonville, FL 32216
        www.mckesson.com<http:Hwww.mckesson.com/>

        Confidentiality Notice: This email message, including any attachments, is for the sole use of the
        intended recipient(s) and may contain confidential and privileged information. Any unauthorized
        review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
        contact the sender by reply email and destroy all copies of the original message.


        From: Customer Systems
        Sent: Monday, September 25, 2017 1:23 PM
        To: SupplyManager
        <SuoplyManagerüMcKesson.com<mailto:SupplvManagerOMcKesson.com>>
        Subject: USER REQUEST #62055 Account Type Other           /   User Tara Bohnsack



        This is a request for a new account with McKesson Medical-Surgical.
        Please follow the new account setup procedures; including validation that account does not
        already exist and providing rep assignment.
        The customer contact information is included in the request for any additional Information needs.
        For technical questions about this request, please email us at
        DLMMSGVMNMMSDevTechSupport®McKesson.com<mailto:DLMMSGVMNMMSDevTechSup
        port@McKesson.com>
        Request #

        62055

        Account Type

        Other

        Customer Care     Code

        OT

        User Name

        Tara Bohnsack

        User Email

        tbohnsack@pascocountyfl.net<mailto:tbohnsack@pascocountyfl.net>

        User Phone

        727-847-8194

        Legal Business    Name

                                                CONFIDENTIAL                                                   000966
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 47 of 59 PageID 1736




        Pasco County Board        of   County   C


        Street Address

        14031     TP   Trail

        City

        Spring Hill

        State

        FL

        Zip

        34654

        Billing   Contact Name

        Tara Bohnsack

        Billing   Phone

        727-847-8194

        Billing   Contact Email

        tbohnsack         pascocountyfl.net<mailto:tbohnsack pascocountvfl.net>

        Shipping    Name

        Pasco     County Board    of   County   C


        Street Address

        14031     TP   Trail

        City

        Spring Hill

        State

        FL

        Zip

        34654

        Shipping Contact       Name

        Tara Bohnsack

        Shipping Contact       Phone

        727-847-8194

        Shipping Contact       Email



                                                    CONFIDENTIAL                  000967
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 48 of 59 PageID 1737



        tbohnsack    Dascocountyfl.net<mailto:tbohnsack Dascocountyfl.net>

        Tax ID

        XX-XXXXXXX

        Import/Export

        Neither

        Resell

        no


        Health System

        no




        [Go to our
        Website]<http://cp.mcafee.com/d/FZsS91Mw86QnXKfl8LendCQkkQnCkTTQ|qaaqbParza9ISrd
        GSa iBosKrslWOaKnpYlvl-
        MCXsQsyHP11Alospu5|hOyeu5rlmd7bUV60tHE6PolSr01briRrlrxclWvMdMSrhijodCXCQPrNK
        VJUSyrh>




        "Bringing Opportunities Home"

        The information transmitted, including attachments, is intended only for the person(s) or entity to
        which it is addressed and may contain material that is confidential, privileged and/or exempt
        from disclosure under applicable law. Any review, retransmission, dissemination         or other use of,
        or taking of any action in reliance upon this information by persons or entities other than the
        intended recipient is prohibited. If you received this in error, please contact the sender and
        destroy any copies of this information. Under Florida law, email addresses are public records. If
        you do not want your email address released in response to a public-records request, do not
        send electronic mail to this entity. Instead, contact this office by phone or in writing.

        CUSA18A7

        Thank you,
        Customer Service Centralized Services
                            -




        DO NOT DELETE THIS NUMBER:               ref:_00D407rSd._5000b1B2Xx5:ref
        ref:_00D407rSd._5000b182Xx5:ref

        Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
        intended recipients and may contain confidential and/or privileged information. Any unauthorized
        revlew, use, dîsclosure or distribution is prohibited. If you are not the intended recipient, please
        contact the sender by reply e-mail, delete this message and destroy all copies thereof.


        ------       Original Message   ------

        From: SupplyManager (supplymanager@mckesson.com)
        Sent: 9/28/2017 9:21 AM
        To: mms esc teamrichmond@mckesson.com
        Subject: FW: USER REQUEST #62055 Account Type Other                /   User Tara Bohnsack

        Hello,
                                                   CONFIDENTIAL                                                    000968
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 49 of 59 PageID 1738




        The following registration was submitted to have a new account created with MMS. Rep
        and sub-class/specialty assignment is needed prior to submitting to New Account Setup.



        Devon Yarrell
        Product Support Rep
        Customer Technology Support

        800-422-0280

        McKesson        Medical Surgical
        4345 Southpoint Blvd.
        Jacksonville, FL 32216
        www.mckesson.com


        Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended
        recipiert(s) and may contain confidential and privileged information. Any unauthorized review. use,
        disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
        reply email and destroy all copics of the original message.




        From: Tara K. Bohnsack imailto:tbohnsack@oascocountyfl.net]
        Sent: Wednesday, September 27, 2017 3:51 PM
        To: Supply Manager <SupplyManager@McKesson.com>
        Subject: RE: USER REQUEST #62055 Account Type Other / User Tara Bohnsack



        I    would like to create      a   new   account

        Tara Bohnsack, CPPO, CPPB
        Purchasing Director
        Pasco County BOCC
        West Pasco Government Center
        8919 Government Dr.
        New Port Richey, FL 34654
        727-847-8194
        E:mail: tbahnsack@pascocountyfl.net

        <image001.png>



        From: SupplyManager (mailto:SupplvManager©McKesson.com)
        Sent: Monday, September 25, 2017 5:29 PM
        To: Tara K. Bohnsack
        Subject: FW: USER REQUEST #62055 Account Type Other / User Tara Bohnsack




            Hi there,

            We have received your request and our records indicate there is an existing account associated
            to the address provided. Would you like us to create a username  so you can access that
            account via SupplyManager or would you like to create an entirely new account for the address7

            Holly Rider
            Product Support Rep
            Customer Technology Support

            800422-0280



                                                           CONFIDENTIAL                                                 000969
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 50 of 59 PageID 1739


        McKesson   Medical Surgical
        4345 Southpoint Blvd.
        Jacksonville, FL 32216
        www.mckesson.com


        Confidentiality Notice: This email message, including any attachments, is for the sole use of the intended
        recipient(s) and may cantain confidential and privileged information. Any unauthorized review, use,
        disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
        reply email and destroy all copies of the original message.




        From: Customer Systems
        Sent: Monday, September 25, 2017 1:23 PM
        To: SupplyManager <SupplyManaqer@McKesson.com>
        Subject: USER REQUEST #62055 Account Type Other User Tara Bohnsack
                                                                         /




        This is a request for a new account with McKesson Medical-Surgical.
        Please follow the new account setup procedures; including validation that account does
        not already exist and providing rep assignment.
        The customer contact information is included in the request for any additional
        information needs.
        For technical questions about this request, please email us at
        DLMMSGVMNMMSDevTechSupport@McKesson.com

        Request     #                  62055



        Account Type                   Other

        Customer Care           Code   OT


        User Name                      Tara Bohnsack


        User Email                     tbohnsack@pascocountvfl.net

        User Phone                     727-847-8194


        Legal Business          Name   Pasco County Board of County          C



        Street Address                 14031    TP     Trail


        City                           Spring   Hill


        State                          FL


        Zip                            34654


        Billing Contact Name           Tara Bohnsack


        Billing Phone                  727-847-8194

        Billing Contact Email          tbohnsack@pascocountyfl.net


        Shipping Name                  Pasco County Board of County          C



        Street Address                 14031    TP     Trail

                                                         CONFIDENTIAL                                                   000970
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 51 of 59 PageID 1740



        City                     Spring    Hill


        State                    FL


        Zip                      34654


        Shipping Contact Name Tara Bohnsack

        Shipping Contact Phone 727-847-8194

        Shipping Contact Email   tbohnsack®pascocountyfl.net


        Tax ID                   XX-XXXXXXX

        Import/Export            Neither

        Resell                   no


        Health    System         no




        <I17092715505800991.gif>



        "Bringing Opportunities Home"
        The information transmitted, including attachments, is intended only for the person(s) or
        entity to which it is addressed and may contain material that is confidential, privileged
        and/or exempt from disclosure under applicable law. Any review, retransmission,
        dîssemination or other use of, or taking of any action in reliance upon this informatîon by
        persons or entities other than the intended recipient is prohibited. If you received this in
        error, please contact the sender and destroy any copies of this information. Under
        Florida law, email addresses are public records. If you do not want your email address
        released in response to a public-records request, do not send electronic mail to this
        entity. Instead, contact this office by phone or in writing.
        CUSMBAT




        ref:_00D407rSd._5000b1B2Xx5:ref
        <image001.png>
        <117092715505800991.gif>




                                                  CONFIDENTIAL                                         000971
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 52 of 59 PageID 1741
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 53 of 59 PageID 1742
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 54 of 59 PageID 1743


   --Original Message----
   From: Martin, Wendy [mailto:Wendv.Martin©McKesson.com]
   Sent: Friday, March 27, 2015 1:39 PM
   To: MMS_New_Customer Set_Up
   Ce: Van Hoek, Hilda K; Jensen, Paul; Brady, Clinton S; MMS Customer Setup;
   MMS_New_Customer_Set_Up
   Subject: RE: RE:Account 54749937,                    @@WorkflowId=14579946@, @@DocType=Email@

   This     was      already assigned to Clint. That is noted on the Form           I sent in   when account    was   to be
   set up.        It was entered in error to Hilda. Please correct.

   Thank you,
   Wendy Martin -Customer Solutions Team Member

   McKesson Medical-Surgical
   301 Gills Drive, Suite 200
   Orlando, Fl 32824
   Office Hours: 8:00 AM to 5:00 pm Mon. Fri.      -         -




   Lunch: 11:00 am -12:00 PM
   O  -

       407.851.7950 Direct 407. 309. 5836
                             -         -


   T: (800) 940.8199 x 5806 F. (407).264.6460 wendv.martin@mckesson.com                                 [
   www.mckesson.com


   Confidentiality Notice: This e-mail   message, including any attachments, is for the sole use of the
   intended recipient(s) and may contain confidential and privileged information. Any unauthorized
   review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
   contact the sender by reply e-mail and destroy all copies of the original message




    --Original Message--
    From:  MMS New Customer Set Up .mckesson.com
    [mailto:MMS New Customer Set UpŒmekesson.com)
    Sent:    Friday, March       27, 2015   1:35   PM
    To: Martin, Wendy
    Cc: Van Hoek, Hilda; Jensen, Paul; Brady,                    Clinton; MMS Customer Setup;
    MMS_New_Customer_Set_Up
    Subject: RE:Account 54749937,              @@WorkflowId=14579946@, @@DocType=Email@

    Hello,
     We     will    need   approval from ASM           Paul Jensen to    reassign this account   to   Clint Brady.

    Thanks,
    Centralized Customer Setup Team


   This account should be assigned to Clint Brady Rep# 840091. Please see attached for that was
   submitted with Account Set Up Request. Please change from Hilda VanHoek Rep # 840095

                                                                     3




                                                                 CONFIDENTIAL
                                                                                                                      500252
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 55 of 59 PageID 1744

   Thank you,
   Wendy Martin -Customer Solutions Team Member

   McKesson Medical-Surgical
   301 Gills Drive, Suite 200
   Orlando, FI 32824
   Office Hours: 8:00 AM to 5:00 pm Mon. Fri.     -            -




   Lunch: 11:00 am -12:00 PM
   O   407.851.7950 Direct 407. 309..5836
        -                 -            -


   T: (800) 940.8199 x 5806; F. (407).264.6460 wendv.martin                         mckesson.com
   www.mekesson.com



   Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
   intended recipient(s) and may contain confidential and privileged information. Any unauthorized
   review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
   contact the sender by reply e-mail and destroy all copies of the original message




   ---Original Message--
   From: MMS New Customer Set Up mckesson.com
   (mailto:MMS New Customer Set Up mckesson.com]
   Sent: Friday, March 27, 2015 12:37 PM
   To: Martin, Wendy
   Cc: MMS Customer Setup; MMS_New_Customer Set_Up
   Subject: RE:PSS RK Moorthy Md, @@WorkflowId=l4579946@, @@DocType=Email@


   Hello,

   This account    has been set up and is             active   in the system, the   account information   is   listed below:

   BILL TO/SHIP TO: 54749937
   LONG ADDRESS: 20600151
   NAME: DR. R.K. MOORTHY
   ADDRESS:        301 E      ROBERTSON ST                                               .




   ACCOUNT MANAGER: VAN HOEK, HILDA
   CREDIT     LIMIT: 2,000

   Please let us   know       if you   need   further assistance.

   Thanks,
   L.O'Neal




                                                                     4




                                                         CONFIDENTIAL
                                                                                                                       500253
        Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 56 of 59 PageID 1745

To:                 Jensen, Paul[PautJensen@McKesson.com]
From:               Tonnesen, Steve
Sent:               Fri 12/19/2014 3:16:49 AM
Subject             Re: Copy of FY15 Jan Margin Day VAN HOEK HILDA K.xisx   -
                                                                                                                                                                                I




I see she          took another out...let                  her go....it's not        worth              the hassle.

Sent    from my                iPad


On Dec 18, 2014, at 15:11, "Jensen, Paul"                                       <Paul,JensenOMcKesson.com> wrote:


              Hilda-


              I    appreciate         you have taken           a   second       glance            at   the file. You do have nice margins on many                          of   these items.

              I    have open the file to greater detail for your                                  analysis.       I   highlighted    several           items        which the customer has
              purchased            less   than   10       units over the past         6           months.     I       would think 90%       of        those items could take the increase.

              As for          Florida Medical....we           are not their primary go to supplier.                             He   is   cherry picking you...you are worth more than he
              is    paying for         all the work
                                                you do for Gary. We clearly can save him money if he would                                                be willing to work with you
              (McK)...if         you don't hold pace with cost increases you will make less money.


              I    did not highlight           any       item on Hernando county.


          Take one more look at the      report- get what you deserve...a pay increase.                                                                     the first of the year...people
                                                                                                                                                 It   is                                       expect   Jan   1

              increases. Don't miss your opportunity now. Ned it back by morning.


          From: Van Hoek, Hilda K
          Sent: Thursday, December                            18, 2014 2:22 PM
          To: Jensen, Paul
          Cc: Van Hoek, Hilda                        K

          Subject: FW:                    Copy of FY15 Jan Margin Day                         -

                                                                                                   VAN HOEK HILDA K.xisx
          Importance:                     High


              Paul        I   don't    feel    comfortable making any changes.....i feel                                        we        would            be   compromising our       business    with
          the accounts.                   lE

          Florida Medical Clinic
          County Health Department / can change prices               I                                            on    that   one
          Medical Associates / HS on my heels here

          So if           you need to change, go ahead....... Not my call

          Thanks Hilda



          From: Jensen, Paul
          Sent: Tuesday, December                            16,   2014 3:52         PM
          To: Van Hoek, Hilda                        K

          Subject:               FW:      Copy of FY15 Jan Margin Day                     -

                                                                                                   VAN HOEK HILDA K.xlsx


          l        need       more than 40% to send                in to corp.       Come on Hilda...take                      the pay raise you deserve. Get me to SO96 and
          submit.


          From: Van Hoek, Hilda K
          Sent: Monday, December   15, 2014 10:53 AM
          To: Jensen, Paul
          Subject: Copy of FY15 Jan Margin Day VAN HOEK HILDA K.xlsx             -




                                                                                                          CONFIDENTIAL
Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 57 of 59 PageID 1746

 Done


 Thanks Hilda
 <Copy of   FYl5 Jan Margin   Day   -

                                        VAN HOEK HILDA K.xlsx>




                                                 CONFIDENTIAL              000802
        Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 58 of 59 PageID 1747


To:                MMSPC Pricing Analytics[mmspricing@McKesson.com]
Cc:                Van Hoek, Hilda        K[Hilda.VanHoek@McKesson.com]
From:              Jensen, Paul
Sent               Fri 6/17/2016 2:40:41 PM
Subject:           FW: Margin Day 201606    Van HoekHilda K.xlsm
                                                     -




 Approved-Good               job Hildal


 From: Van Hoek, Hilda K
 Sent: Wednesday, June 15,                    2016 7:15 AM
 To: Jensen, Paul
 Cc: Van Hoek, Hilda K
 Subject: Margin Day 201606                    -

                                                   Van HoekHilda K.xism
 Importance: High

 Hi    Paul,


 I    made     a   couple changes     .....   mostly with   FMC



 Thank You,
 Hilda van Hoek
 McKesson Representative
 813-494-0882           Cell
 813-433-5572          fax




                                                                          CONFIDENTIAL   000832
     Hilda,
                                                                                             I
     Pflbe Care, the account, sent in an applicationfor a new account to McKesson on 12/16. assigned it to Laura Carmen 12/16
                                                                                         i
     and account was in the system12/18. Laura made contact with the customer.On 12/23 received an emallfrom MMS New
                                                                                   I
     Customerset Up that you requested to set up a customer already in the system. made the decision the account would
     stay with Laura Carmen based on Laura making contact with customer.




00
Gi
                                                                                                                                Case 8:17-cv-02447-WFJ-AAS Document 130-6 Filed 10/18/19 Page 59 of 59 PageID 1748
